Citation Nr: 1749302	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-44 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from June 1964 to November 1964, and on active duty from February 1966 to March 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  Although the September 2014 Statement of the Case (SOC) indicates the case is on appeal from an August 2012 rating decision, the record reflects the Veteran submitted a timely Notice of Disagreement (NOD) in December 2010 to an April 2010 rating decision's denial of service connection for PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection was originally denied for a nervous disorder by an August 1974 rating decision, and that denial was upheld by a March 1977 Board decision.

2.  A September 1997 rating decision denied service connection for a schizophrenic reaction.  Although the Veteran appealed that decision, he withdrew his appeal in December 2004.  

3.  An April 2006 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for passive aggressive personality disorder/schizophrenic reaction (claimed as nervous condition).  The Veteran was informed of that decision, including his right to appeal, and did not appeal.

4.  Although the evidence received since the last prior denial of service connection for an acquired psychiatric disorder was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence not having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the benefit sought on appeal is denied.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that service connection has previously been denied for an acquired psychiatric disorder on multiple prior occasions.  For example, service connection was originally denied for a nervous disorder by an August 1974 rating decision, and that denial was upheld by a March 1977 Board decision.

Following the Board's March 1977 decision, a September 1997 rating decision denied service connection for a schizophrenic reaction.  Although the Veteran appealed that decision, he withdrew his appeal in December 2004.  

Thereafter, an April 2006 rating decision found that new and material evidence had not been received to reopen a claim of entitlement to service connection for passive aggressive personality disorder/schizophrenic reaction (claimed as nervous condition).  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Moreover, it does not appear new and material evidence was of record within the appeal period of this decision.  See 38 C.F.R. § 3.156(b) (2017); see also Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

In view of the foregoing, the Board finds that these prior denials of service connection for an acquired psychiatric disorder are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Further, the Court has also held that in order to reopen a previously and finally disallowed claim there must be new and material evidence presented since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996) (overruled on other grounds).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The evidence of record at the time of the prior denials includes statements from the Veteran, his service treatment records, and various post-service medical records.

Regarding the bases for the prior denials, the August 1974 rating decision found that the Veteran's passive aggressive reaction diagnosed on the then recent VA examination was a constitutional or developmental abnormality, and not a disability under the law.  Similarly, the March 1977 Board decision found that the service treatment records failed to disclose complaints, findings, or diagnoses of a psychiatric disorder and the evidence failed to show that the Veteran currently had an acquired chronic psychiatric disorder.

The September 1997 rating decision found that the Veteran's schizophrenia reaction neither occurred in nor was caused by service.  As already noted, the April 2006 rating decision found that new and material evidence had not been received to reopen the previously denied claim.  

The evidence added to the record since the last prior denial includes additional statements from the Veteran, as well as additional post-service medical records to include VA examinations dated in June 2012, April 2015, and December 2015.

The Board notes that the Veteran has contended, in part, that he developed psychiatric problems while on active duty, to include as due to an in-service head injury.  However, similar contentions were advanced at the time of the prior denials.  As such, this evidence appears to be cumulative and redundant.

The Board also notes that the additional medical evidence continues to show findings of an acquired psychiatric disorder.  For example, the June 2012 VA examination diagnosed schizoaffective disorder, depressive type by history; dementia not otherwise specified (NOS).  Similarly, the April 2015 VA examination diagnosed schizophrenia, undifferentiated type, by history; and the December 2015 VA examination diagnosed schizoaffective disorder.  However, there was evidence the Veteran had an acquired psychiatric disorder at the time of the prior denials; and there is still no competent medical evidence which relates the etiology of his acquired psychiatric disorder to military service.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing the crucial matter of medical nexus, does not constitute new and material evidence).  As such, this evidence appears cumulative and redundant of the evidence previously of record.  

The Board acknowledges that the Veteran has contended that he has PTSD due to in-service stressors, to include an in-service head injury.  However, there is no competent medical evidence which diagnoses PTSD as a result of military service.  

The Board further notes that the December 2015 VA examination includes an opinion against the Veteran's current psychiatric disorder being etiologically linked to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (unfavorable evidence does not "trigger a reopening").

In view of the foregoing, the Board finds that while the evidence added to the record is "new" to the extent it was not previously on file, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Thus, new and material evidence has not been received to reopen the previously denied claim in accord with 38 C.F.R. § 3.156(a).  Accordingly, the benefit sought on appeal must be denied.  See Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).


ORDER

New and material evidence not having been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the benefit sought on appeal is denied.  




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


